Citation Nr: 0738602	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  06-22 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, to include as secondary to service-connected 
pituitary tumor.  

2.  Entitlement to an increased evaluation for optic atrophy 
with visual acuity and visual field loss, currently rated as 
50 percent disabling.  

3.  Entitlement to an increased evaluation for pituitary 
tumor, type unknown, with obesity, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from November 1954 to November 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating determination of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The veteran appeared at a personal hearing at the RO before 
the undersigned in August 2007.  

In October 2007, a Deputy Vice-Chairman of the Board granted 
the veteran's motion to advance this appeal on the Board's 
docket pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required.

At his August 2007 hearing, the veteran raised the issues of 
service connection for erectile dysfunction and an inner ear 
disorder as secondary to his service-connected pituitary 
tumor.  As these issues are not currently before the Board, 
they are referred to the RO for appropriate action.  




REMAND

As to the issue of service connection for peripheral 
neuropathy claimed as secondary to service-connected 
pituitary tumor, the Board notes that a disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  The secondary service connection will be established 
for the degree of aggravation of a non-service connected 
disability by a service connected disease or disability.  
Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(a) 
(2006); 71 Fed. Reg. 52,744-47 (Sept. 7, 2006) (now codified 
at 38 C.F.R. § 3.310(a)).

The veteran has testified that it his belief that his current 
peripheral neuropathy is caused or aggravated by his service-
connected pituitary tumor residuals.  He has submitted 
medical literature in support of his claim.  The threshold 
for finding a link between current disability and service is 
low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); 
McLendon v. Nicholson, at 83.  As such, an examination is 
warranted. 

As to the issues of increased evaluations for optic atrophy 
with visual acuity and visual field loss and pituitary tumor, 
type unknown, with obesity, the Board notes that at his 
August 2007 hearing, the veteran testified that these 
disorders had become worse since the time of his last 
examination.  The veteran is competent to provide an opinion 
that his disability has worsened.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  The last comprehensive VA examinations 
for rating purposes occurred in 2003.  While the Board notes 
that the veteran appears to have been scheduled for VA 
examinations in March 2006, these examinations were canceled 
and there is some question as to whether the veteran was 
properly notified that these examinations had been scheduled.  
As such, additional VA examinations to determine the extent 
of these disabilities are warranted.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of any current peripheral 
neuropathy.  All necessary tests and 
studies should be performed and all 
findings should be reported in detail.  
The claims folder must be made available 
to the examining physician for review.  
The examiner should answer the following 
questions: Is it at least as likely as 
not (50 percent probability or greater) 
that any peripheral neuropathy, if found, 
is related to the veteran's period of 
active service?  If not, is it at least 
as likely as not that the veteran's 
service-connected pituitary tumor caused 
or aggravated (permanently worsened) any 
peripheral neuropathy?  The examiner is 
to set forth all findings and conclusions 
in a clear, comprehensive and legible 
manner.  The examiner should provide 
rationales for these opinions.

2.  Schedule the veteran for a VA eye 
examination to determine the nature and 
severity of his service-connected optic 
atrophy with visual acuity and visual 
field loss.  All necessary tests and 
studies, including visual field testing 
and those tests necessary for filling out 
a Goldman Perimeter chart for diplopia 
purposes, should be performed and all 
findings should be reported in detail.  
The examiner should clearly report the 
results of all specialized testing and 
interpret those results as necessary to 
allow for application of VA rating 
criteria for the veteran's eye 
disability.  The claims folder must be 
made available to the examiner for 
review.

3.  Schedule the veteran for a VA 
examination to determine the nature and 
severity of his service-connected 
pituitary tumor residuals.  All necessary 
tests and studies should be performed and 
all findings should be reported in 
detail.  The examiner is requested to 
identify all residuals of the veteran's 
pituitary tumor.  The claims folder must 
be made available to the examiner for 
review.

The veteran is advised that the above 
examinations are necessary to adjudicate 
his claim and that a failure without good 
cause to report for any examination could 
result in the denial of his claim with 
regard to that issue.  38 C.F.R. § 
3.655(a),(b) (2007).

4.  If any of the above claims are not 
fully granted, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007)).


